DETAILED ACTION
Applicant’s reply filed on 03/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flack et al. (US20100277127, Hereinafter Flack)  in view of Woo et al. (US20150217654, hereinafter Woo).

Referring to claim 1, Flack discloses a cable (figure 3) comprising: 	
a first supply hose (a first supply hose having 311, 331, 341, figure 3 ) comprising; 
a first supply hose interior surface (an interior surface 361 of 311),
a first supply hose interior cavity defined by the first supply hose interior surface (a first supply hose interior cavity defined by 361 of 311), and 
a first supply sub-conductor (331) being disposed within the first supply hose interior cavity (the first supply hose interior cavity defined by 361); 
wherein a first supply hose interior space (a space between  is formed between the first supply sub-conductor and the first supply hose interior surface within the first (an interior space between 361 and 362 of for first coolant (air); between paragraph 0017 states, “The outer wall of the cable encasing material 341, 342 may not fully contact each of the inner walls of the two major channels 311, 312, thereby allowing an air volume to be disposed between a portion of a major channel inner wall 361 and a portion of an encasing material outer wall 362”), 

a first return hose (a first supply hose having 312, 332, 342) comprising; 
a first return hose interior surface (an interior surface 361 of 312), 
a first return hose interior cavity defined by the first return hose interior surface (a cavity defined by 361 of 312), and 
a second supply sub-conductor (332) being disposed within the first return hose interior cavity (the cavity of 361 of 312); 
wherein a first return hose interior space is formed between the second supply sub-conductor and the first return hose interior surface within the first return hose interior cavity; (an interior space between 361 and 362; between paragraph 0017 states, “The outer wall of the cable encasing material 341, 342 may not fully contact each of the inner walls of the two major channels 311, 312, thereby allowing an air volume to be disposed between a portion of a major channel inner wall 361 and a portion of an encasing material outer wall 362”);

a second supply hose (322 and 352) comprising; 
(an interior surface of 322), 
a second supply hose interior cavity defined by the second supply hose interior surface (a cavity of the interior surface of 322), and  - 26 -Attorney Docket No.: 60309.0104USU1/SW-17-0773USU1 
a first return sub-conductor (352) being disposed within the second supply hose interior cavity (the cavity of the interior surface of 322); 
wherein a second supply hose interior space is formed between the first return sub-conductor and the second supply hose interior surface within the second supply hose interior cavity, wherein the second supply hose interior space provides a supply pathway for second supply hose coolant (the cavity between 322 and 352 for second coolant (second air) ); 

a second return hose (321 and 351) comprising
a second return hose interior surface (an interior surface of 321), 
a second return hose interior cavity defined by the second return hose interior surface (a cavity defined by the interior surface of 321), and 
a second sub-conductor (321) being disposed within the second return hose interior cavity (the cavity defined by the interior surface of 321); and 
wherein a second return hose interior space is formed between the second sub-conductor and the second return hose interior surface within the second return hose interior cavity (the cavity between 322 and 352), 

a jacket (122) comprising; 
a jacket interior surface (an interior surface of 122), and 
(a cavity of 122) defined by the jacket interior surface wherein the first supply hose, the first return hose, the second supply hose, and the second return hose (are disposed in the jacket interior cavity (see figure 3, 122  is an outermost layer of cable 160 covering all other parts of the cable 160).

Flack fails to disclose a second sub-conductor is a second return sub-conductor
wherein the first return hose interior cavity provides a return pathway for the first supply hose coolant supplied through the first supply hose interior space by merging the first supply hose to the first return hose at a load.

wherein the second return hose interior cavity provides a return pathway for the second supply hose coolant supplied through the second supply hose interior space by merging the second supply hose to the second return hose at the load
wherein the first supply hose coolant is supplied by a first cooling device and returns to the first cooling device via the first return hose, and wherein the second supply hose coolant is supplied by a second cooling device and returns to the second cooling device via the second return hose.

wherein the first supply pathway is connected to a first cooling device through a first coolant supply conduit and the second supply pathway is connected to a second cooling device through a second coolant supply;



	It would have been obvious design choice to the cable of Flack having multiple drain or return conductors in the cable in order to increase or improve grounding or shielding of cable to protect cable from electromagnetic interference or other disturbances or noise and/or to provide different ground or reference potentials for different supply lined or component parts of the electronic device.


Woo discloses a coolant flows only one supply hose and flow back to only one return hose by merging the supply hose to the return hose at a load.(see 203B figure 2 or 302 in figure 3; paragraph 0030 states, “FIG. 4 shows an example of a cooling conduit with a connecting piece 400. That is, a cooling tube 402 can consist of an inlet portion 402A and an outlet portion 402B. The inlet portion extends from the beginning of the charging cable until its end where it is coupled to the connecting piece. Similarly, the outlet portion extends from the connecting piece to the beginning of the charging cable. The connecting piece can have any suitable form, including, but not limited to, a knee shape);
(see cooling unit connected only one supply hose and one return hose see figure 2);
wherein the first supply pathway is connected to a first cooling device through a first coolant supply conduit (a first supply conduit in 202 connected to the first supply pathway outside of 202 in figure 2); wherein the first return pathway is connected to the first cooling device throuqh a first coolant return conduit (a first return conduit in 202 connected to the first supply pathway outside of 202).


It would have been obvious to a person having ordinary skills in the art of the claimed invention to modify a cable of Flack to have one supply hose  and one return hose connected to only one cooling device using first supply conduit and first return conduit as taught by Woo in order to save money by using same coolant by cooling coolant multiple times when supply hose merges to return hose and connected to the cooling device to cool down; and conductor(s) associated with each supply line to have different temperature or different cooling material or different rate or volume of cooling material by connecting with different cooling devices to effectively cool down the conductor(s) and save money or maintain cost during cooling. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 2, Flack in view of Woo disclose the cable of claim 1, further comprising a pilot cable (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 3, Flack in view of Woo disclose the cable of claim 1, wherein the pilot cable (members 714 in figure 9 of Woo) is disposed between the first supply hose, the first return hose, the second supply hose, and the second return hose (the isolation or insulation of 802, 804, 806, and 808).

Referring to claim 4, Flack in view of Woo disclose the cable of claim 1, further comprising a plurality of pilot wires (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 5, Flack in view of Woo disclose the cable of claim 1, further comprising a ground wire (712 in figure 7 of Woo) disposed in the jacket interior cavity (paragraph 0037 of Woo states, “inside the cable are ground conductor 712”).

Referring to claim 6, Flack in view of Woo disclose the cable of claim 1, wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are adjacent to the jacket interior surface (the isolation or insulation of 802, 804, 806, and 808 are adjacent to the interior surface of 814 in figure 9 of Woo).

Referring to claim 7, Flack discloses a cable comprising: 

a first supply hose (a first supply hose having 311, 331, 341, figure 3) comprising; 
a first supply hose interior surface (an interior surface 361 of 311),
a first supply hose interior cavity defined by the first supply hose interior surface (a first supply hose interior cavity defined by 361 of 311), and 
a supply conductor (331) being disposed within the first supply hose interior cavity (the first supply hose interior cavity defined by 361); 
wherein a first supply hose interior space is formed between the supply conductor and the first supply hose interior surface within the first supply hose interior cavity, wherein the first supply hose interior space provides a supply pathway for first supply hose coolant (an interior space between 361 and 362 of for first coolant (air); between paragraph 0017 states, “The outer wall of the cable encasing material 341, 342 may not fully contact each of the inner walls of the two major channels 311, 312, thereby allowing an air volume to be disposed between a portion of a major channel inner wall 361 and a portion of an encasing material outer wall 362”);

a second supply hose (322 and 352) comprising; 
a second supply interior surface (an interior surface of 322), 
(a cavity of the interior surface od 322), and  
- 26 -Attorney Docket No.: 60309.0104USU1/SW-17-0773USU1 a s return conductor (352) being disposed within the second supply hose interior cavity (the cavity of the interior surface of 322); 
wherein a second supply hose interior space is formed between the return conductor and the second supply hose interior surface within the second supply hose interior cavity, wherein the second supply hose interior space provides a supply pathway for a second supply hose coolant (the cavity between 322 and 352 for second coolant (second air) );
a jacket (122) comprising. 

Flack fails to disclose a first return hose comprising; 
a first return hose interior surface, 
a first return hose interior cavity defined by the first return hose interior surface, and 
a second supply sub-conductor being disposed within the first return hose interior cavity, 
wherein the first return hose interior cavity provides a first return pathway for the first supply hose coolant supplied through the first supply hose interior space by merging the first supply hose to the first return hose at a load;
a second return hose comprising; 
a second return hose interior surface, and 

wherein the second return hose interior cavity provides a second return pathway for the second supply hose coolant supplied through the second supply hose interior space by merging the second supply hose to the second return hose at the load, 
wherein the first supply hose coolant is supplied by a first cooling device and returns to the first cooling device via the first return hose, 
wherein the second supply hose coolant is supplied by a second cooling device and returns to the second cooling device via the second return hose; 


Woo discloses a coolant flows only one supply hose and flow back to only one return hose by merging the supply hose to the return hose at a load.(see 203B figure 2 or 302 in figure 3; paragraph 0030 states, “FIG. 4 shows an example of a cooling conduit with a connecting piece 400. That is, a cooling tube 402 can consist of an inlet portion 402A and an outlet portion 402B. The inlet portion extends from the beginning of the charging cable until its end where it is coupled to the connecting piece. Similarly, the outlet portion extends from the connecting piece to the beginning of the charging cable. The connecting piece can have any suitable form, including, but not limited to, a knee shape);
(see cooling unit connected only one supply hose and one return hose see figure 2)

It would have been obvious to a person having ordinary skills in the art of the claimed invention to modify a cable of Flack to have teaching of Woo applied to first and second supply hoses of Flack result in first and second supply hoses connected to corresponding  first and second return hoses and corresponding first and second cooling devices in order to save money by using same coolant by cooling coolant multiple times when supply hose merges to return hose and connected to the cooling device to cool down; and conductor(s) associated with each supply line to have different temperature or different cooling material or different rate or volume of cooling material by connecting with different cooling devices to effectively cool down the conductor(s) and save money or maintain cost during cooling. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 8, Flack in view of Woo disclose the cable of claim 1, further comprising a pilot cable (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 9, Flack in view of Woo disclose the cable of claim 1, wherein the pilot cable (members 714 in figure 9 of Woo) is disposed between the first supply hose, the first return hose, the second supply hose, and the second return hose (the isolation or insulation of 802, 804, 806, and 808).

Referring to claim 10, Flack in view of Woo disclose the cable of claim 1, further comprising a plurality of pilot wires (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 11, Flack in view of Woo disclose the cable of claim 1, further comprising a ground wire (712 in figure 7 of Woo) disposed in the jacket interior cavity (paragraph 0037 of Woo states, “inside the cable are ground conductor 712”).

Referring to claim 12, Flack in view of Woo disclose the cable of claim 1, wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are adjacent to the jacket interior surface (the isolation or insulation of 802, 804, 806, and 808 are adjacent to the interior surface of 814 in figure 9 of Woo).
Referring to claim 13, Flack in view of Woo disclose the cable of claim 7, a jacket interior surface (an interior surface of 122 in Flack), and 
(a cavity of 122) defined by the jacket interior surface wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are disposed in the jacket interior cavity (see figure 3, 122  is an outermost layer of cable 160 covering all other parts of the cable 160).

Referring to claim 14, Flack in view of Woo disclose the cable of claim 7, a jacket interior surface (an interior surface of 122 in Flack), and 
a jacket interior cavity (a cavity of 122) defined by the jacket interior surface wherein the first supply hose, the first return hose, the second supply hose, and the second return hose are disposed in the jacket interior cavity (see figure 3, 122  is an outermost layer of cable 160 covering all other parts of the cable 160).

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not persuasive. 
Referring to claims 1 and 7, applicant commented that Woo or Flick do not teach the amended limitation. However, see figure 2, wherein supply hose inside of  jacket  and supply hose outside of jacket  are continuous connected to the cooing device ; however, claims 1 and 7 do not mention clear boundary of  supply hose and supply conduit, the claim is claiming first supply pathway not supply hose. Woo discloses the supply pathway outside of 202 while supply conduit inside the 202, similar reason apply to return pathway and return conduit. Examiner suggest to clarify the boundary the 
Therefore, the applicant argument are not persuasive.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PARESH H PAGHADAL/Examiner, Art Unit 2847